Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/18/2021 has been entered. Prior objections to the specification and claims have been amended and the objections withdrawn. Prior 112(b) rejection have been corrected by amendment and the prior rejections are withdrawn. New grounds of rejection presented are necessitated by amendment. 
Status of Claims
Claims 1-2, 6-10, 14-17, and 19-20 has been amended. Claims 1-20 remain pending in the current application with claims 1, 10 and 15 being the independent claims. 
 
Specification
The disclosure is objected to because of the following informality: 
[32] Line 25: “art.In“ appears to be missing a space, “art. In” is a suggested change. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 15 recite the limitation “a first amount of magnesium: wherein the first amount includes at least 99.8 parts by weight magnesium based on 100 parts by weight of the first amount; or wherein the first amount includes at least one of. an AZ91 magnesium alloy having 9 parts by weight aluminum, 1 part by weight zirconium, and a balance of magnesium, based on 100 parts by weight of the AZ91 magnesium alloy; an AZ92 magnesium alloy having 9 parts by weight aluminum, 2 parts by weight zirconium, and a balance of magnesium, based on 100 parts by weight of the AZ92 magnesium alloy; an AZ63 magnesium alloy having 6 parts by weight aluminum, 3 parts by weight zirconium, and a balance of magnesium, based on 100 parts by weight of the AZ93 magnesium alloy; and an A10 magnesium alloy having 10 parts by weight aluminum and a balance of magnesium, based on 100 parts by weight of the A10 magnesium alloy”. This limitation renders the claim unclear. What is now claimed is also something different from what is described in the specification. A first amount of magnesium is initially claimed, then this first amount is no longer magnesium, but is redefined as an magnesium alloy.  A magnesium alloy can include magnesium, but magnesium cannot include a magnesium alloy. Hence claims 1, 10, and 15 are rejected as being indefinite. 
Claims 2-9 depend on claim 1 and are therefore rejected as indefinite. 
Claims 11-14 depend on claim 10 and are therefore rejected as indefinite. 
Claims 16-20 depend on claim 15 and are therefore rejected as indefinite.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8, 10-12, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumta et al. (US-2014/0248288-A1, hereinafter Kumta).
Regarding claims 1-4, 7-8, 10-12, 15-17 and 19, the claims are rejected under 112(b) for being indefinite. Please see rejections above. 

Regarding claim 1, Kumta teaches magnesium metal alloy-containing compositions and articles, and methods for their preparation ([0012]). Kumta further teaches magnesium alloys WXK11, WXK41, and ZK40 which lay within the claimed compositional ranges (Alloy WXK11, pg. 8, Table 1). Kumta teaches alloy WXK11 with a composition of Mg-0.66Y-0.52Ca-0.13Zr-Cu0.016-0.003Fe-0.008Mn-0.0008Ni-0.006Si (Alloy WXK11, pg. 8, Table 1) which meets the claimed ranges. The examiner notes the cathodic poison of the Kumta alloy is Si, which is a cathodic poison as defined in the instant specification. 
With regards to the limitation “a first amount of magnesium; wherein the first amount includes at least 99.8 parts by weight magnesium based on 100 parts by weight of the first amount” is indefinite as stated in the 112(b) rejection above. 
Kumta further teaches using ingots of elemental magnesium with 99.97% purity ([0056]) which meets the claimed limitation.


Instant Claim 1 (of 100 parts)
Kumta WXK11 (wt.%)
Mg
(one of the following):
Balance
Balance
99.8 parts of 100 parts pure Mg

Balance (99.97 parts of 100)
AZ91

--
AZ92

--
AZ63

--
A10

--
Mn
less than 1
0.008
Cathodic Poison
(all possible) including:
less than 5

S


Si

0.006


Kumta teaches active substance can be attached ([0031]) and that the alloy can be subjected to various forming and finishing processes known in the art ([0051]) but does not explicitly state that a protective coating must be applied. Therefore Kumta envisions that one embodiment of the alloys of Kumta would be without an active substance which reads on the free from protective coating limitation. 
With respect to the limitation “wherein the cathodic poison is configured to inhibit corrosion of the magnesium-based product by inhibiting generation of hydrogen that is adsorbable onto the magnesium alloy” is considered to be an inherent limitation to the composition.  Applicant is directed to MPEP 2112.
claim 2, Kumta alloy WXK11 has 0.006 wt.% Si (Alloy WXK11, pg. 8, Table 1). The examiner notes that silicon the cathodic poison is an element which is a member of Group 14 in the periodic table of the elements. Kumta WXK11 alloy fully meets the limitations of the claim.
Regarding claim 3, Kumta alloy WXK11 has silicon a ‘cathodic poison’ (Alloy WXK11, pg 8, Table 1) which meets the limitations of the claim.
Regarding claim 7, Kumta further teaches distribution of impurities in the embodiments ([0050]). Kumta further teaches that the presence of Cu, Fe and Ni in alloy WXK11 are impurities (Alloy WXK11, pg. 8, Table 1) which fully meets the claim limitation.
 Regarding claim 8, Kumta teaches the magnesium components and their amounts are selected such that the compositions exhibit corrosion resistance in the presence of water ([0020]) which fully meets the claim limitation. 
Furthermore, Kumta teaches quenching in water ([0081]) which meets the limitation.
Regarding claim 10, Kumta teaches magnesium metal alloy-containing compositions and articles, and methods for their preparation ([0012]). Kumta further teaches magnesium alloys WXK11, WXK41, and ZK40 which lay within the claimed compositional ranges (Alloy WXK11, pg. 8, Table 1). Kumta teaches alloy WXK11 with a composition of Mg-0.66Y-0.52Ca-0.13Zr-Cu0.016-0.003Fe-0.008Mn-0.0008Ni-0.006Si (Alloy WXK11, pg. 8, Table 1) which meets the claimed ranges. The examiner notes the cathodic poison of the Kumta alloy is Si, which is a cathodic poison as defined in the instant specification. 

Kumta further teaches using ingots of elemental magnesium with 99.97% purity ([0056]) which meets the claimed limitation.
The table below summarizes the instant claim composition limitations with the alloy WXK11 of Kumta. 

Instant Claim 10
 (of 100 parts)
Kumta WXK11 (wt.%)
Mg
(one of the following):
Balance
Balance
99.8 parts of 100 parts pure Mg

Balance (99.97 parts of 100)
AZ91

--
AZ92

--
AZ63

--
A10

--
Mn + Cathodic Poison
Less than 6

Mn

0.008
Cathodic Poison
(all possible) including:


S


Si

0.006


Kumta alloy WXK11 fully meets the compositional claim limitations. 
Kumta teaches active substance can be attached ([0031]) and that the alloy can be subjected to various forming and finishing processes known in the art ([0051]) but does not explicitly state that a protective coating must be applied. Therefore Kumta envisions that one embodiment of the alloys of Kumta would be without an active substance which reads on the free from protective coating limitation. 

Regarding claim 11, Kumta alloy WXK11 has silicon a ‘cathodic poison’ (Alloy WXK11, pg. 8, Table 1) which meets the limitations of the claim.
Regarding claim 15, Kumta teaches magnesium metal alloy-containing compositions and articles, and methods for their preparation ([0012]). Kumta further teaches magnesium alloys WXK11, WXK41, and ZK40 which lay within the claimed compositional ranges (Alloy WXK11, pg. 8, Table 1). Kumta teaches alloy WXK11 with a composition of Mg-0.66Y-0.52Ca-0.13Zr-Cu0.016-0.003Fe-0.008Mn-0.0008Ni-0.006Si (Alloy WXK11, pg. 8, Table 1) which meets the claimed ranges. The examiner notes the cathodic poison of the Kumta alloy is Si, which is a cathodic poison as defined in the instant specification. 
With regards to the limitation “a first amount of magnesium; wherein the first amount includes at least 99.8 parts by weight magnesium based on 100 parts by weight of the first amount” is indefinite as stated in the 112(b) rejection above. 
Kumta further teaches using ingots of elemental magnesium with 99.97% purity ([0056]) which meets the claimed limitation.
Kumta alloy WXK11 fully meets the compositional claim limitations. 


Instant Claim 15
 (of 100 parts)
Kumta WXK11 (wt.%)
Mg
(one of the following):
an amount
Balance
99.8 parts of 100 parts pure Mg

Balance (99.97 parts of 100)
AZ91

--
AZ92

--
AZ63

--
A10

--
Mn
 an amount
0.008
Cathodic Poison
(all possible) including:
an amount

S


Si

0.006


Kumta teaches active substance can be attached ([0031]) and that the alloy can be subjected to various forming and finishing processes known in the art ([0051]) but does not explicitly state that a protective coating must be applied. Therefore Kumta envisions that one embodiment of the alloys of Kumta would be without an active substance which reads on the free from protective coating limitation. 
With respect to the limitation “wherein the cathodic poison is configured to inhibit corrosion of the magnesium-based product by inhibiting generation of hydrogen that is adsorbable onto the magnesium alloy” is considered to be an inherent limitation to the composition.  Applicant is directed to MPEP 2112. 
claim 16, Kumta WXK11 alloy has 0.006 wt.% Si (Alloy WXK11, pg. 8, Table 1) a ‘cathodic poison’ and 0.008 wt.% Mn (Alloy WXK11, pg. 8, Table 1) which fully meets the claim limitations.
Regarding claim 17, Kumta WXK11 alloy has 0.006 wt.% Si (Alloy WXK11, pg. 8, Table 1) a ‘cathodic poison’ and 0.008 wt.% Mn (Alloy WXK11, pg. 8, Table 1) which fully meets the claim limitations.
Regarding claim 19, Kumta teaches the magnesium components and their amounts are selected such that the compositions exhibit corrosion resistance in the presence of water ([0020]) which fully meets the claim limitation. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN-105401031-A, refer to machine translation version unless noted, hereinafter Zhang).
Regarding claims 1-20, the claims are rejected under 112(b) for being indefinite. Please see rejections above. 

Regarding claim 1, Zhang teaches a magnesium alloy for use as various components including automobile parts ([0004]) which meet the forming a magnesium based product limitation.

Zhang further teaches three embodiments ([0027]-[0036], [0037]-[0046], [0047]-[0056]) which fall within the claim ranges. Zhang teaches specific embodiment alloy Example 1: Mg-0.32W-0.01Mn-1.25S-1Al-2Si-1Ir-0.12Hg ([0027]-[0036]). The examiner notes the amount of a cathodic poison of the Zhang alloy is one of the group of Si and S, which are cathodic poisons defined in the instant specification. 
Zhang Example 1 alloy with 0.01% Mn and 2% Si meets the composition limitations of the claim. 
The table below summarizes the instant claim composition limitations with Zhang broad range and Zhang alloy Example 1. 

Instant Claim 1 (of 100 parts)
Zhang Broad Range (wt.%)
Zhang Alloy Example 1 (wt.%)
Mg
(one of the following):
Balance
Balance
Balance
99.8 parts of 100 parts pure Mg

--
--
AZ91

--
--
AZ92

--
--
AZ63

--
--
A10

--
--
Mn
less than 1
0-0.65
0.01
Cathodic Poison
(all possible):
less than 5


S

0-5
1.25
Si

3-5
2


With regards to the limitation “a first amount of magnesium; wherein the first amount includes at least 99.8 parts by weight magnesium based on 100 parts by weight of the first amount” is indefinite as stated in the 112(b) rejection above. 

Zhang is silent on applying a protective coating which reads on the free from protective coating limitation. 
With respect to the limitation “wherein the cathodic poison is configured to inhibit corrosion of the magnesium-based product by inhibiting generation of hydrogen that is adsorbable onto the magnesium alloy” is considered to be an inherent limitation to the composition.  Applicant is directed to MPEP 2112. 
Regarding claim 2, Zhang Example 1 alloy has Si=2 wt.% ([0033]) which fully meets the claim limitation. 
Regarding claim 3, Zhang Example 1 alloy has Si ([0033]) which fully meets the claim limitation. 
Regarding claim 4, Zhang Example 1 alloy has S=1.25 wt.% ([0031]) and S in a nonmetallic element which fully meets the claim limitation. 
Regarding claim 5, Zhang Example 1 alloy has S which fully meets the claim limitation. 
Regarding claim 6, Zhang Example 1 alloy has S ([0031]) an alloying element that belongs to group 16 of the periodic table of elements which fully meets the claim limitation. 
Regarding claim 7, Zhang further teaches the balance of the alloy is magnesium and unavoidable impurities ([0036]).

Regarding claim 9, Zhang disclose magnesium alloy for use as automobile parts ([0004]) which meets the claim limitation.
Regarding claim 10, Zhang teaches Example 1 alloy: Mg-0.32W-0.01Mn-1.25S-1Al-2Si-1Ir-0.12Hg ([0028]-[0036]). The examiner notes the amount of a cathodic poison of the Zhang alloy is one of the group of Si and S, which are cathodic poisons defined in the instant specification. 
The table below summarizes the instant claim composition limitations with Zhang broad range and Zhang alloy Example 1. 

Instant Claim 10 (of 100 parts)
Zhang Broad Range (wt.%)
Zhang Alloy Example 1 (wt.%)
Mg
(one of the following):
Balance
Balance
Balance
99.8 parts of 100 parts pure Mg

--
--
AZ91

--
--
AZ92

--
--
AZ63

--
--
A10

--
--
Mn + Cathodic Poison
less than 6


Mn

0-0.65
0.01
Cathodic Poison
(all possible):



S

0-5
1.25
Si

3-5
2


Zhang Example alloy 1 meets the composition limitations of the claim. 

Zhang is silent on the purity of the Mg used. However purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. Applicant is directed to MPEP 2144.04 VII.
Zhang is silent on applying a protective coating which reads on the free from protective coating limitation. 
With respect to the limitation “wherein the cathodic poison is configured to inhibit corrosion of the magnesium-based product by inhibiting generation of hydrogen that is adsorbable onto the magnesium alloy” is considered to be an inherent limitation to the composition.  Applicant is directed to MPEP 2112.Regarding claim 11, Zhang Example 1 alloy has Si ([0033]) which fully meets the claim limitation.
Regarding claim 12, Zhang Example 1 alloy has S ([0031]) and S in a nonmetallic element which fully meets the claim limitation.
Regarding claim 13, Zhang Example 1 alloy has S ([0031]) which fully meets the claim limitation.
Regarding claim 14, Zhang Example 1 alloy has S ([0031]) an alloying element that belongs to group 16 of the periodic table of elements which fully meets the claim limitation.
Regarding claim 15, Zhang teaches Example 1 alloy: Mg-0.32W-0.01Mn-1.25S-1Al-2Si-1Ir-0.12Hg ([0028]-[0036]). The examiner notes the amount of a cathodic poison of the Zhang 
The table below summarizes the instant claim composition limitations with Zhang broad range and Zhang alloy Example 1. 

Instant Claim 15 (of 100 parts)
Zhang Broad Range (wt.%)
Zhang Alloy Example 1 (wt.%)
Mg
(one of the following):
an amount
Balance
Balance
99.8 parts of 100 parts pure Mg

--
--
AZ91

--
--
AZ92

--
--
AZ63

--
--
A10

--
--
Mn
an amount
0-0.65
0.01
Cathodic Poison
(all possible):
an amount


S

0-5
1.25
Si

3-5
2


Zhang Example alloy 1 meets the composition limitations of the claim. 
With regards to the limitation “a first amount of magnesium; wherein the first amount includes at least 99.8 parts by weight magnesium based on 100 parts by weight of the first amount” is indefinite as stated in the 112(b) rejection above. 
Zhang is silent on the purity of the Mg used. However purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. Applicant is directed to MPEP 2144.04 VII.
Zhang is silent on applying a protective coating which reads on the free from protective coating limitation. 

Regarding claim 16, Zhang Example 1 alloy has 2 wt.% Si a ‘cathodic poison’ ([0033]) and 0.01 wt.% Mn ([0033]) which fully meets the claim limitations.
Regarding claim 17, Zhang Example 1 alloy has 2 wt.% Si a ‘cathodic poison’ ([0033]) and 0.01 wt.% Mn ([0033]) which fully meets the claim limitations.
Regarding claim 18, Zhang Example 1 alloy has S= 1.25 wt.% a ‘a nonmetallic alloying element cathodic poison’ ([0031]) which meets the limitation of the claim. 
Regarding claim 20, Zhang disclose magnesium alloy for use as automobile parts ([0004]) which fully meets the claim limitation. 

Response to Arguments
Applicant's arguments filed 03/18/2021, for rejection under 35 USC§ 102 and 35 USC§ 102 have been fully considered and given appropriate weight. The 35 USC§ 102 rejection over Zhang has been withdrawn.  New grounds of rejection presented are necessitated by amendment. 
	In response to 35 U.S.C. § 102 arguments: 
For example, currently amended claims 1, 10, and 15 require obtaining a first amount of magnesium that includes a) "at least 99.8 parts by weight magnesium..." or b) "at least one of an AZ91..., an AZ92..., an AZ63..., and an AZ 10 magnesium alloy" which include 

Kumta teaches elemental magnesium of 99.97% purity can be used ([0056]) which reads on the limitation “a first amount of magnesium; wherein the first amount includes at least 99.8 parts by weight magnesium based on 100 parts by weight of the first amount”. Note, this is a newly-cited portion of Kumta.

Further, currently amended claims 1, 10, and 15 also require that "the magnesium-based product has a surface and is free from a protective coating applied to the surface". However, in contrast, paragraph [0031] of Kumta et al. teaches that the described compositions can have at least one active substance attached that exhibits beneficial activities such as corrosion [protection]. Similarly, paragraph [0051] of Kumta et al. teaches that the described compositions can be subjected to surface treating to form a superficial layer on the surface.



In response to 35 U.S.C. § 103 arguments: 
	New grounds of rejection presented are necessitated by amendment. 
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734